Opinion by
White, P. J.
§ 12. Jurisdiction of county court as to amount; case stated. Appellee sued appellants for a balance alleged to be due on a contract for work and labor done and performed by him for them. He alleged in his petition that the contract price of such work and labor amounted to $391.50. He admitted, however, in his petition, that this amount was justly subject to a credit amounting to $221.29, which credit being deducted from $391.50 leaves the sum of $170.31, and for which latter amount and interest thereon he prayed for and obtained judgment. Appellants moved in arrest of judgment upon the ground that the amount sued for, and in controversy, was not within the jurisdiction of the county court, which motion was overruled. Held: As plainly shown in the petition, the amount in controversy, and the amount for which judgment was claimed, was less than $200, and not within the jurisdiction of the county court, the original minimum jurisdiction of that court being $200. [Const, art. Y, sec. 16; R. S. art. 1161.] Appellants’ motion in arrest of judgment should have been sustained, and the suit should have been dismissed.
Reversed and remanded.